UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 1-10323 CONTINENTAL AIRLINES, INC. (Exact name of registrant as specified in its charter) Delaware 74-2099724 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1600 Smith Street, Dept. HQSEO Houston, Texas77002 (Address of principal executive offices) (Zip Code) 713-324-2950 (Registrant's telephone number, including area code) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filerXAccelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X As of October 20, 2009, 138,452,052 shares of Class B common stock of the registrant were outstanding. TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements - Consolidated Statementsof Operations 4 Consolidated Balance Sheets - Assets 5 Liabilities and Stockholders' Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to ConsolidatedFinancial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 53 Item 4. Controls and Procedures 55 PART II OTHER INFORMATION Item 1. Legal Proceedings 55 Item 1A. Risk Factors 56 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3. Defaults Upon Senior Securities 58 Item 4. Submission of Matters to a Vote of Security Holders 58 Item 5. Other Information 58 Item 6. Exhibits 59 Signatures 60 Index to Exhibits 61 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. CONTINENTAL AIRLINES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In millions, except per share data) (Unaudited) (2008 As Adjusted (Note 1)) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Operating Revenue: Passenger (excluding fees and taxes of $397, $402, $1,121, and $1,186, respectively) $ 2,947 $ 3,760 $ 8,331 $ 10,633 Cargo 92 129 259 383 Other 278 267 814 755 Total Operating Revenue 3,317 4,156 9,404 11,771 Operating Expenses: Aircraft fuel and related taxes 881 1,807 2,507 4,722 Wages, salaries and related costs 794 765 2,358 2,197 Aircraft rentals 233 244 705 736 Landing fees and other rentals 222 225 647 643 Regional capacity purchase, net 211 247 641 838 Distribution costs 160 182 467 558 Maintenance, materials and repairs 159 152 473 478 Depreciation and amortization 124 112 353 327 Passenger services 99 113 282 315 Special charges 20 91 68 141 Other 353 370 1,050 1,105 Total Operating Expenses 3,256 4,308 9,551 12,060 Operating Income (Loss) 61 (152 ) (147 ) (289 ) Nonoperating Income (Expense): Interest expense (91 ) (95 ) (274 ) (279 ) Interest capitalized 8 8 25 25 Interest income 2 16 10 56 Gain on sale of investments - - - 78 Other-than-temporary impairment losses on investments - - - (29 ) Other, net 2 (27 ) 19 11 Total Nonoperating Income (Expense) (79 ) (98 ) (220 ) (138 ) Loss before Income Taxes (18 ) (250 ) (367 ) (427 ) Income Tax Benefit - 20 - 110 Net Loss $ (18 ) $ (230 ) $ (367 ) $ (317 ) Basic and Diluted Loss per Share $ (0.14 ) $ (2.09 ) $ (2.91 ) $ (3.08 ) Shares Used for Basic and Diluted Computation 132 110 126 103 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. CONTINENTAL AIRLINES, INC. CONSOLIDATED BALANCE SHEETS (In millions, except for share data) (2008 As Adjusted (Note 1)) September 30, December 31, September 30, ASSETS 2009 2008 2008 (Unaudited) (Unaudited) Current Assets: Cash and cash equivalents $ 2,313 $ 2,165 $ 2,411 Short-term investments 229 478 475 Total unrestricted cash, cash equivalents and short-term investments 2,542 2,643 2,886 Restricted cash, cash equivalents and short-term investments 164 190 164 Accounts receivable, net 549 453 652 Spare parts and supplies, net 245 235 311 Deferred income taxes 180 216 217 Prepayments and other 435 610 483 Total current assets 4,115 4,347 4,713 Property and Equipment: Owned property and equipment: Flight equipment 8,807 8,446 8,170 Other 1,755 1,694 1,673 Flight equipment and other 10,562 10,140 9,843 Less:Accumulated depreciation 3,444 3,229 3,061 Owned property and equipment, net 7,118 6,911 6,782 Purchase deposits for flight equipment 226 275 319 Capital leases 195 194 190 Less:Accumulated amortization 60 53 51 Capital leases, net 135 141 139 Total property and equipment, net 7,479 7,327 7,240 Routes and airport operating rights, net 794 804 785 Investment in student loan-related auction rate securities, long-term - - 130 Other assets, net 208 208 194 Total Assets $ 12,596 $ 12,686 $ 13,062 (continued on next page) CONTINENTAL AIRLINES, INC. CONSOLIDATED BALANCE SHEETS (In millions, except for share data) (2008 As Adjusted (Note 1)) LIABILITIES AND September 30, December 31, September 30, STOCKHOLDERS' EQUITY 2009 2008 2008 (Unaudited) (Unaudited) Current Liabilities: Current maturities of long-term debt and capital leases $ 734 $ 519 $ 717 Accounts payable 911 1,021 945 Air traffic and frequent flyer liability 1,936 1,881 2,374 Accrued payroll 405 345 380 Accrued other liabilities 279 708 499 Total current liabilities 4,265 4,474 4,915 Long-Term Debt and Capital Leases 5,290 5,353 5,160 Deferred Income Taxes 180 216 217 Accrued Pension Liability 1,368 1,417 564 Accrued Retiree Medical Benefits 241 234 246 Other Liabilities 806 869 849 Commitments and Contingencies Stockholders' Equity: Class B common stock - $.01 par, 400,000,000 shares authorized;138,117,042, 123,264,534 and 110,243,176 issued 1 1 1 Additional paid-in capital 2,210 2,038 1,836 Retained earnings (accumulated deficit) (527 ) (160 ) 109 Accumulated other comprehensive loss (1,238 ) (1,756 ) (835 ) Total stockholders' equity 446 123 1,111 Total Liabilities and Stockholders' Equity $ 12,596 $ 12,686 $ 13,062 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. CONTINENTAL AIRLINES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (2008 As Adjusted (Note 1)) Nine Months Ended September 30, 2009 2008 (Unaudited) Cash Flows from Operating Activities: Net loss $ (367 ) $ (317 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 353 327 Special charges 68 141 Gain on sale of investments - (78 ) Other-than-temporary impairment losses on investments - 29 Stock-based compensation related to equity awards 7 13 Deferred income tax benefit - (110 ) Other adjustments, net 35 20 Changes in operating assets and liabilities 91 (22 ) Net cash provided by operating activities 187 3 Cash Flows from Investing Activities: Capital expenditures (301 ) (281 ) Aircraft purchase deposits refunded, net 42 61 Proceeds from sales of short-term investments, net 256 93 Proceeds from sales of property and equipment 46 76 Decrease (increase) in restricted cash, cash equivalents and short-term investments 26 (62 ) Proceeds from sale of Copa Holdings, S.A. stock - 149 Proceeds from sales of other long-term investments - 22 Expenditures for airport operating rights (22 ) (109 ) Other cash flows from investing activities (3 ) - Net cash provided by (used in) investing activities 44 (51 ) Cash Flows from Financing Activities: Payments on long-term debt and capital lease obligations (542 ) (341 ) Proceeds from issuance of long-term debt 295 497 Proceeds from public offering of common stock 158 162 Proceeds from issuance of common stock pursuant to stock plans 6 13 Net cash (used in) provided by financing activities (83 ) 331 Net Increase in Cash and Cash Equivalents 148 283 Cash and Cash Equivalents - Beginning of Period 2,165 2,128 Cash and Cash Equivalents - End of Period $ 2,313 $ 2,411 Investing and Financing Activities Not Affecting Cash: Property and equipment acquired through the issuance of debt $ 370 $ 865 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. CONTINENTAL AIRLINES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) In our opinion, the unaudited consolidated financial statements included herein contain all adjustments necessary to present fairly our financial position, results of operations and cash flows for the periods indicated.Such adjustments, other than nonrecurring adjustments that have been separately disclosed, are of a normal, recurring nature. The accompanying consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto for the year ended December 31, 2008 contained in our Current Report on Form 8-K dated April 24, 2009.Due to seasonal fluctuations common to the airline industry, our results of operations for the periods presented are not necessarily indicative of the results of operations to be expected for the entire year.As used in these Notes to Consolidated Financial Statements, the terms “Continental,” “we,” “us,” “our” and similar terms refer to Continental Airlines, Inc. and, unless the context indicates otherwise, its consolidated subsidiaries. Reclassifications have been made in the prior periods’ consolidated statements of operations to conform to our new presentation for expense related to fuel and related taxes on flights operated for us by other operators under capacity purchase agreements.This expense, which is now included in aircraft fuel and related taxes, was previously reported in regional capacity purchase, net.These reclassifications do not affect operating income (loss) or net income (loss) for any period. We have evaluated subsequent events through October 21, 2009, which is the date these financial statements were issued. NOTE 1 – ADOPTED AND RECENTLY ISSUED ACCOUNTING STANDARDS Codification.Effective July 1, 2009, the Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) became the single official source of authoritative, nongovernmental generally accepted accounting principles (“GAAP”) in the United States.The historical GAAP hierarchy was eliminated and the ASC became the only level of authoritative GAAP, other than guidance issued by the Securities and Exchange Commission.Our accounting policies were not affected by the conversion to ASC.However, references to specific accounting standards in the footnotes to our consolidated financial statements have been changed to refer to the appropriate section of ASC. Convertible Debt.On January 1, 2009, we adopted the Cash Conversion
